Exhibit 10.1

 

DAVID PETERSCHMIDT
EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of July 1, 2010 by and
between CIBER, INC., a Delaware corporation (the “Company”), and DAVID
PETERSCHMIDT (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive as its President and Chief
Executive Officer and the Executive desires to accept such employment, on the
terms set forth below.

 

Accordingly, the parties hereto agree as follows:

 

1.                                       Term.  The Company hereby employs the
Executive, and the Executive hereby accepts such employment for an initial term
commencing as of the date hereof and ending July 1, 2013 (the “Initial Term”)
unless sooner terminated in accordance with the provisions of Section 4 or
Section 5, and which shall automatically renew for additional one year terms
unless three months advance notice is given of non-renewal (the period during
which the Executive is employed hereunder being hereinafter referred to as the
“Term”).  Anything herein to the contrary notwithstanding, if on the date of a
Change in Control, the remaining Term is less than 24 months, the Term shall be
automatically extended to the end of the 24 month period following such Change
in Control

 

2.                                       Duties.

 

(a)    The Executive, in his capacity as President and Chief Executive Officer
(“CEO”) shall faithfully perform for the Company the duties of said office and
shall perform such other duties of an executive, managerial, or administrative
nature, as shall be specified and designated from time to time by the board of
directors or similar governing body of the Company (the “Board”) (including the
performance of services for, and serving on the Board of Directors of, any
subsidiary or affiliate of the Company without any additional compensation). 
The Executive will be based at the Company’s headquarters, presently located in
Greenwood Village, Colorado.  The Executive shall devote substantially all of
the Executive’s business time and effort to the performance of the Executive’s
duties hereunder, provided that in no event shall this sentence prohibit the
Executive from performing personal and charitable activities and any other
activities approved by the Board, so long as such activities do not materially
and adversely interfere with the Executive’s duties for the Company.

 

(b)    The Company shall nominate Executive for election (or re-election, as the
case may be) as a member of the Board for so long as Executive remains Chief
Executive Officer of the Company.

 

--------------------------------------------------------------------------------


 

3.                                       Compensation.

 

3.1                                 Salary.  The Company shall pay the Executive
during the Term a base salary at the rate of $600,000 per annum (the “Annual
Salary”), payable bi-weekly and subject to regular deductions and withholdings
as required by law.  The Annual Salary may be increased annually by an amount as
may be approved by the Board, and, upon such increase, the increased amount
shall thereafter be deemed to be the Annual Salary for purposes of this
Agreement.

 

3.2                                 Bonus.  The Executive will be entitled to
such bonuses as may be authorized by the Board based on achievement of
performance targets specified annually by the Board.  The Executive’s bonus
amount will be 100% of Annual Salary if the target is achieved for the
respective fiscal year.  For the fiscal year ending December 31, 2010, the
Executive’s bonus amount (the “2010 Bonus Amount”) shall be no less than 80% and
no greater than 100% of Annual Salary.  In the event that between 80% and 100%
of the 2010 performance target is achieved, the 2010 Bonus Amount shall equal
the percentage of the 2010 performance target achieved multiplied by Annual
Salary.  The 2010 Bonus Amount shall be pro rated based on the portion of the
year that the Executive is employed by the Company.  For the fiscal years ending
December 31, 2011 and beyond there shall be no minimum guaranteed bonus amount,
thus, the bonus paid to the Executive may be greater or lesser than 100% of
Annual Salary based upon whether the target performance factors have been
achieved or exceeded.  Any Annual Bonus payable to the Executive hereunder shall
be paid 100% in cash and shall be paid no later than 2 ½ months following the
fiscal year with respect to which the bonus is earned.

 

3.3                                 Equity-Based Awards.   The Executive may
from time to time be awarded such restricted stock units, stock options, or
other equity-based awards as the Board determines in its sole discretion to be
appropriate, which awards shall be evidenced by separate award agreements.  On
the date hereof (or promptly upon the Executive commencing services hereunder),
the Executive shall be awarded, as an inducement grant outside of the Equity
Incentive Plan, 1,400,000 stock options (the “Initial Equity Grant”),
twenty-five percent (25%) of which shall vest on July 1, 2011, twenty-five
percent (25%) of which shall vest on July 1, 2012, twenty-five percent (25%) of
which shall vest on July 1, 2013 and twenty-five percent (25%) of which shall
vest on July 1, 2014 (each such date, a “Scheduled Vesting Date,” and the last
such date, the “Final Vesting Date”), in each case subject to the Executive’s
continued employment.  Stock options that comprise the Initial Equity Grant
shall have a term of seven (7) years from the date of the Initial Equity Grant
(the last date of such term, the “Option Expiration Date”).  The Initial Equity
Grant shall be subject to the terms and conditions set forth in the Equity
Incentive Plan to the extent applicable, a copy of which is attached hereto as
Exhibit “A” and by this reference made a part hereof (as may be amended from
time to time).  For the purposes of this Section 3.3, “Equity Incentive Plan”
shall mean the CIBER, Inc. 2004 Incentive Plan (as amended and restated as of
February 28, 2010).

 

3.4                                 Benefits — In General.  The Executive shall
have the right during the Term to participate in any group life, medical, dental
or disability insurance plans, health programs, pension and profit sharing plans
and similar benefits that are made available to other senior

 

2

--------------------------------------------------------------------------------


 

executives of the Company generally, on the same or more favorable terms (as
determined by the Board in its sole discretion) as may be made available to such
other executives, in each case to the extent that the Executive is eligible
under the terms of such plans or programs.

 

3.5                                 Vacation / Personal Days.  During the Term,
the Executive shall be entitled to take vacation and/or personal days in
accordance with the Company’s human resources policies for senior executives.

 

3.6                                 Expenses - General.  The Company shall pay
or reimburse the Executive for all ordinary and reasonable out-of-pocket
expenses actually incurred (and, in the case of reimbursement, paid) by the
Executive during the Term in the performance of the Executive’s services under
this Agreement, provided that the Executive submits such expenses in accordance
with the policies applicable to senior executives of the Company generally.

 

3.7                                 Moving and Relocation Expenses and Housing
Allowance.  The Company shall reimburse the Executive for reasonable expenses
actually incurred by the Executive to move personal effects from San Francisco,
California to the Denver, Colorado metropolitan area.  The Company shall
reimburse the Executive monthly for rent, electricity, gas and water expenses
actually incurred by the Executive for interim housing in the Denver, Colorado
metropolitan area, in an amount not to exceed $6,000 per month starting on
July 1, 2010 and ending on March 31, 2011 (or such earlier date as the Executive
is no longer incurring such interim housing expenses).  This Section 3.7
comprises the only relocation expenses of the Executive for which the Company
will be responsible.

 

3.8                                 Business Travel.  The Executive shall be
subject to the Company’s travel policy, as may be amended from time to time,
when the Executive is required to travel for business; provided, however, that
the Executive shall have the right to cause the Company to amend its travel
policy.

 

4.                                       Termination upon Death or Disability. 
If the Executive dies during the Term, the obligations of the Company to or with
respect to the Executive shall terminate in their entirety, except as otherwise
provided under this Section 4.  If the Executive becomes eligible for disability
benefits under the Company’s long-term disability plans and arrangements (or, if
none apply, would have been so eligible under the most recent plan or
arrangement), the Company shall have the right, to the extent permitted by law,
to terminate the employment of the Executive solely as a result of such
disability upon notice in writing to the Executive and such termination in and
of itself shall not be, nor shall it be deemed to be, a breach of this
Agreement; provided that, the Company will have no right to terminate the
Executive’s employment if, in the opinion of a qualified physician reasonably
acceptable to the Company, it is reasonable to assume that the Executive will be
able to resume the Executive’s duties on a regular full-time basis within 90
days of the date the Executive receives notice of such termination.

 

Upon death of the Executive or upon termination of the Executive’s employment by
virtue of his qualification for long-term disability (i) the Executive (or the
Executive’s estate

 

3

--------------------------------------------------------------------------------


 

or beneficiaries in the case of the death of the Executive) shall have no right
to receive any compensation or benefits under this Agreement on and after the
Effective Date of the Termination (as defined below in this Section 4), other
than the Annual Salary earned and unpaid under this Agreement prior to the
Effective Date of the Termination, a pro-rata bonus with respect to the calendar
year in which the Effective Date of Termination occurred to the extent
performance goals related to the bonus have been achieved (to be paid at the
same time bonuses are normally paid for the year), and other benefits (and
reimbursement under this Agreement for expenses incurred but not paid prior to
the Effective Date of the Termination), (ii) all unvested equity awards held by
the Executive (other than the Initial Equity Grant) shall vest proportionately
through the Effective Date of the Termination, provided, however, that if the
equity awards are subject to performance vesting requirements, such vesting will
only occur to the extent the performance goals for any pending bonus
period(s) are subsequently determined to have been achieved, (iii) the unvested
portion of the Initial Equity Grant (the “Unvested Initial Grant Portion”) shall
vest based upon the following formula: the Unvested Initial Grant Portion times
the Pro-Rata Vesting Percentage (as defined below), and (iv) all vested equity
awards (including the vested portion of the Initial Equity Grant) must be
exercised by the earlier of (A) the one-year anniversary of the Effective Date
of the Termination, and (B) the Option Expiration Date.  The “Pro-Rata Vesting
Percentage” means the number of days elapsed between the prior Scheduled Vesting
Date and the Effective Date of the Termination divided by the number of days
occurring between the prior Scheduled Vesting Date and the Final Vesting Date.
 In the event of a termination of the Executive’s employment as a result of his
qualification for long-term disability, in addition to the amount specified in
the first sentence of this paragraph, the Executive will also be entitled to
receive disability benefits under the Company’s then existing long-term
disability plans and arrangements.  This Agreement shall otherwise terminate
upon the Effective Date of the Termination and there shall be no further rights
with respect to the Executive hereunder (except as provided in Section 8.14). 
For purposes of this Section 4, the “Effective Date of the Termination” shall
mean the date of death or the date on which a notice of termination by virtue of
Executive’s qualification for long-term disability is given by the Company or
any later date set forth in such notice of termination.

 

For the avoidance of doubt, the Executive acknowledges and agrees that the
payments set forth in this Section 4 constitute liquidated damages for
termination of his employment during the Term upon his death or by virtue of his
qualification for long-term disability.

 

5.                                       Other Terminations of Employment.

 

5.1                                 Termination for Cause; Termination of
Employment by the Executive Without Good Reason; Approved Retirement.

 

(a)                                  For purposes of this Agreement, “Cause”
shall mean:

 

(i)                                     the Executive being indicted or charged
with a crime constituting a felony;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  the Executive’s commission of an act of
fraud, theft or dishonesty with respect to the Company;

 

(iii)                               the  continuing failure or habitual neglect
by the Executive to perform the Executive’s duties hereunder;

 

(iv)                              any material violation of the Company’s
announced policies including without limitation, the Company’s Code of Business
Conduct and Ethics, a copy of which is attached hereto as Exhibit “B” and by
this reference made a part hereof (as may be amended and published from time to
time); or

 

(v)                                 the Executive’s material breach of this
Agreement.

 

Notwithstanding the foregoing, (X) if there exists (without regard to this
sentence) an event or condition that constitutes Cause under clauses (iii),
(iv) or (v) above that is capable of being cured by the Executive, the Board
shall notify the Executive in writing of the existence of such event or
condition and the Executive shall have thirty (30) days from the date of such
notice to cure such event or condition and, if the Executive does so, such event
or condition shall not constitute Cause hereunder and (Y) any determination of
the existence of an event or condition that constitutes Cause shall be made by
at least 2/3 of the members of the Board (excluding the Executive).

 

(b)                                 For purposes of this Agreement, “Good
Reason” shall mean, unless otherwise consented to in writing by the Executive:

 

(i)                                     the assignment to the Executive of
duties or responsibilities which are materially inconsistent with the
Executive’s level of duties and responsibilities as the CEO of the Company and
its subsidiaries, or any material diminution in the nature or status of the
Executive’s duties or responsibilities as the CEO of the Company and its
subsidiaries (including, without limitation, the Executive ceasing to be CEO of
the Company and its subsidiaries);

 

(ii)                                  a reduction by the Company in the
Executive’s annual base salary or annual incentive compensation opportunity
(including an adverse change in performance criteria or a decrease in the target
amount of annual incentive compensation);

 

(iii)                               a requirement by the Company that the
Executive’s work location be moved more than 50 miles from the Company’s
principal place of business in Greenwood Village, Colorado; or

 

(iv)                              the Company’s material and willful breach of
this Agreement.

 

5

--------------------------------------------------------------------------------


 

An event or condition shall cease to constitute Good Reason one hundred twenty
(120) days after the event or condition first occurs if the Executive has not
previously given written notice thereof.

 

(c)                                  The Company may terminate the Executive’s
employment for Cause and such termination, in and of itself, shall not be, nor
shall it be deemed to be, a breach of this Agreement.  If the Company terminates
the Executive for Cause as aforesaid, (i) the Executive shall have no right to
receive any compensation or benefit under this Agreement on and after the
Effective Date of the Termination (as defined below in this Section 5.1(c))
other than Annual Salary earned and unpaid under this Agreement prior to the
Effective Date of the Termination and other benefits, excluding any bonuses with
respect to the calendar year in which the Effective Date of the Termination
occurred (and reimbursement under this Agreement for expenses incurred but not
paid prior to the Effective Date of the Termination), (ii) all vested equity
awards (including any vested portion of the Initial Equity Grant) shall be void
for all purposes as of the Effective Date of the Termination, (iii) the
provisions of Section 5.4 shall apply, and (iv) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and the Executive shall
have no further rights hereunder (except as provided in Section 8.14).  For
purposes of this Section 5.1(c), the “Effective Date of the Termination” shall
mean the date on which a notice of termination is given by the Company or any
later date set forth in such notice of termination.

 

(d)                                 The Executive may terminate his employment
without Good Reason.  If the Executive terminates the Executive’s employment
with the Company without Good Reason: (i) the Executive shall have no right to
receive any compensation or benefit under this Agreement on and after the
Effective Date of the Termination (as defined below in this Section 5.1(d))
other than Annual Salary earned and unpaid under this Agreement prior to the
Effective Date of the Termination and other benefits, excluding any bonuses with
respect to the calendar year in which the Effective Date of the Termination
occurred (and reimbursement under this Agreement for expenses incurred but not
paid prior to the Effective Date of the Termination), (ii) all vested equity
awards (including any vested portion of the Initial Equity Grant) must be
exercised by the Executive by the earlier of (A) the one-year anniversary of the
Effective Date of the Termination and (B) the Option Expiration Date, (iii) the
provisions of Section 5.4 shall apply, and (iv) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and the Executive shall
have no further rights hereunder (except as provided in Section 8.14).  For
purposes of this Section 5.1(d), the “Effective Date of the Termination” shall
mean the date on which a notice of termination is given by the Executive or any
later date set forth in such notice of termination.

 

(e)                                  In the event the Executive or the Company
elects not to renew this Agreement pursuant to Section 1 above, (i) the
Executive shall have no right to receive any compensation or benefit under this
Agreement on and after the Effective Date of the Termination (as defined below
in this Section  5.1(e)) other than Annual Salary earned and unpaid under this
Agreement prior to the Effective Date of the Termination, any bonus for any
prior years not yet paid, a pro-rata bonus with respect to the calendar year in
which the Effective Date of the

 

6

--------------------------------------------------------------------------------


 

Termination occurred to the extent performance goals related to the bonus have
been achieved (to be paid at the same time bonuses are normally paid for the
year) and other benefits (and reimbursement under this Agreement for expenses
incurred but not paid prior to the Effective Date of the Termination), (ii) all
vested equity awards (including any vested portion of the Initial Equity Grant)
must be exercised by the Executive by the earlier of (A) the one-year
anniversary of the Effective Date of the Termination and (B) the Option
Expiration Date, and (iii) this Agreement shall otherwise terminate upon the
Effective Date of the Termination and there shall be no further rights with
respect to the Executive hereunder (except as provided in Section 8.14).  For
purposes of this Section 5.1(e), the “Effective Date of the Termination” shall
mean the date on which a notice of non-renewal is given by the Executive or the
Company, as applicable, or any later date set forth in such notice of
non-renewal.

 

(f)                                    In the event that (A) the Executive
retires following the Initial Term or (B) the Board approves the Executive’s
retirement prior to such time, which approval may be granted in the Board’s sole
discretion, (an “Approved Retirement”), (i) the Executive shall have no right to
receive any compensation or benefit under this Agreement on and after the
Effective Date of the Termination (as defined below in this Section 5.1(f))
other than Annual Salary earned and unpaid under this Agreement prior to the
Effective Date of the Termination and other benefits, a pro-rata bonus with
respect to the calendar year in which the Effective Date of the Termination
occurred to the extent performance goals related to the bonus have been achieved
(to be paid at the same time bonuses are normally paid for the year) and other
benefits (and reimbursement under this Agreement for expenses incurred but not
paid prior to the Effective Date of the Termination), (ii) all vested equity
awards (including the vested portion of the Initial Equity Grant) must be
exercised by the Executive by the earlier of (A) the three-year anniversary of
the Effective Date of the Termination, and (B) the Option Expiration Date,
(iii) the provisions of Section 5.4 shall apply and (iv) this Agreement shall
otherwise terminate upon the Effective Date of the Termination and the Executive
shall have no further rights hereunder (except as provided in Section 8.14). 
For purposes of this Section 5.1(f), the “Effective Date of the Termination”
shall mean the date on which a notice of Approved Retirement is given by the
Board to the Executive, or any later date set forth in such notice of Approved
Retirement.

 

5.2                                 Termination Without Cause; Termination for
Good Reason.  The Company may terminate the Executive’s employment at any time
without Cause, for any reason or no reason, and the Executive may terminate the
Executive’s employment with the Company for Good Reason.  If the Company or the
Executive terminates the Executive’s employment and such termination is not
described in Section 4, Section 5.1 or Section 5.3, (i) the Executive shall have
no right to receive any compensation or benefit hereunder on and after the
Effective Date of the Termination (as defined below in this Section 5.2) other
than Annual Salary earned and unpaid under this Agreement prior to the Effective
Date of the Termination, any bonus for the prior year not yet paid, a pro-rata
bonus with respect to the calendar year in which the Effective Date of
Termination occurred to the extent performance goals related to the bonus have
been achieved (to be paid at the same time bonuses are normally paid for the
year) and other benefits (and reimbursement under this Agreement for expenses
incurred but not paid prior to the

 

7

--------------------------------------------------------------------------------


 

Effective Date of the Termination), (ii) the Executive shall receive a cash
payment equal to the Severance Payment (as defined below in this Section 5.2)
payable after the Release Effective Date, (iii) all unvested equity awards held
by the Executive (other than the Initial Equity Grant) shall vest
proportionately through the Effective Date of the Termination, provided,
however, that if the equity awards are subject to performance vesting
requirements, such vesting will only occur to the extent the performance goals
for any pending bonus period(s) are subsequently determined to have been
achieved, (iv) the Unvested Initial Grant Portion shall vest based upon the
following formula: the Unvested Initial Grant Portion times the Pro-Rata Vesting
Percentage (except if such termination occurs prior to the one-year anniversary
of the date hereof, 25% of the Initial Equity Grant shall vest), (v) all vested
equity awards (including the vested portion of the Initial Equity Grant) must be
exercised by the Executive by the earlier of (A) the eighteen (18) month
anniversary of the Effective Date of the Termination, and (B) the Option
Expiration Date, (vi) the Executive shall continue to receive health benefits
for eighteen (18) months, and (vii) this Agreement shall otherwise terminate
upon the Effective Date of the Termination and the Executive shall have no
further rights hereunder (except as provided in Section 8.14); provided that in
order for the Executive to receive any amounts or items in the foregoing clauses
(ii), (iii), (iv) and (vi), the Executive shall first execute a separation
agreement and legal release in accordance with Section 8.19.  The “Severance
Payment” means one and one-half (1 1/2) times the Executive’s Annual Salary and
annual bonus at target level in effect on the day of termination.  For purposes
of this Section 5.2, the “Effective Date of the Termination” shall mean the date
of termination specified in the Company’s or the Executive’s notice of
termination, as applicable

 

5.3                                 Termination Upon Change in Control.
Notwithstanding the provisions set forth in Section 5.2, if the Company
terminates Executive’s employment without Cause or Executive terminates
employment for Good Reason Following a Change in Control on or within 24 months
after a Change in Control, (i) the Executive shall have no right to receive any
compensation or benefit hereunder on and after the Effective Date of the
Termination (as defined below in this Section 5.3) other than Annual Salary
earned and unpaid under this Agreement prior to the Effective Date of the
Termination, any bonus for the prior year not yet paid, a pro-rata bonus with
respect to the calendar year in which the Effective Date of Termination occurred
to the extent performance goals related to the bonus have been achieved (to be
paid at the same time bonuses are normally paid for the year), and other
benefits (and reimbursement under this Agreement for expenses incurred but not
paid prior to the Effective Date of the Termination), (ii) the Executive shall
receive a cash payment equal to the Severance Payment payable after the Release
Effective Date, (iii) the Executive shall continue to receive health benefits
for eighteen (18) months, (iv) all unvested equity awards held by the Executive
(including the Initial Equity Grant) shall fully vest, (v) all vested equity
awards (including the Initial Equity Grant) must be exercised by the Executive
by the earlier of (A) the one-year anniversary of the Effective Date of the
Termination and (B) the Option Expiration Date, and (vi) this Agreement shall
otherwise terminate upon the Effective Date of the Termination and the Executive
shall have no further rights hereunder (except as provided in Section 8.14)
provided that in order for the Executive to

 

8

--------------------------------------------------------------------------------


 

receive any amounts or items in the foregoing clauses (ii), (iii) and (iv), the
Executive shall first execute a separation agreement and legal release in
accordance with Section 8.19.

 

For purposes of this Section 5.3, (A) the “Effective Date of the Termination”
shall mean the date of termination specified in the Company’s or the Executive’s
notice of termination, as applicable and (B) a “Change in Control” means the
occurrence of one or more of the following events:  (i) any “person” (as such
term is used in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of
1934 as amended (the “Act”)) or “group” (as such term is used in
Section 13(d)(3) of the Act) is or becomes a “beneficial owner” (as such term is
used in Rule 13d-3 promulgated under the Act) of more than 40% of the Voting
Stock of the Company; (ii) within any 24 month period the majority of the Board
consists of individuals other than Incumbent Directors, which term means the
members of the Board on the date hereof; provided that any person becoming a
director subsequent to such date whose election or nomination for election was
supported by a majority of the directors who then comprised the Incumbent
Directors shall be considered to be an Incumbent Director; (iii) the Company
adopts any plan of liquidation providing for the distribution of all or
substantially all of its assets; (iv) the Company transfers all or substantially
all of its assets or business (unless the shareholders of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
in substantially the same proportion as they owned the Voting Stock of the
Company, all of the Voting Stock or other ownership interests of the entity or
entities, if any, that succeed to the business of the Company or the Company’s
ultimate parent company if the Company is a subsidiary of another corporation);
or (v) any merger, reorganization, consolidation or similar transaction unless,
immediately after consummation of such transaction, the shareholders of the
Company immediately prior to the transaction hold, directly or indirectly, more
than 50% of the Voting Stock of the Company or the Company’s ultimate parent
company if the Company is a subsidiary of another corporation.  For purposes of
this Change in Control definition, the “Company” shall include any entity that
succeeds to all or substantially all of the business of the Company and “Voting
Stock” shall mean securities or ownership interests of any class or classes
having general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.  Notwithstanding
anything to the contrary herein, if (i) a Change in Control results in a
successor organization to the Company and (ii) such successor organization does
not assume, convert or replace all of the Executive’s unvested equity awards,
then all such unvested equity awards shall fully vest effective as of the date
of such Change in Control.

 

For purposes of this Agreement, “Good Reason Following a Change in Control”
shall mean, unless otherwise consented to in writing by the Executive:

 

(i)                                     the assignment to the Executive of a
duty or responsibility which is inconsistent with the Executive’s duties and
responsibilities previously assigned to the Executive as the CEO of the Company
and its subsidiaries, or any diminution in the nature or status of the
Executive’s duties or responsibilities as the CEO of the Company and its
subsidiaries (including,

 

9

--------------------------------------------------------------------------------

 


 

without limitation, the Executive ceasing to be CEO of the Company and its
subsidiaries), in all cases other than isolated incidents which, if curable, are
promptly remedied by the Company;

 

(ii)                                  a reduction by the Company in the
Executive’s annual base salary, annual incentive compensation opportunity, or
long term incentive compensation opportunity (including an adverse change in
performance criteria or a decrease in the target amount of annual incentive or
long term compensation);

 

(iii)                               a requirement by the Company that the
Executive’s work location be moved more than 50 miles from the Company’s
principal place of business in Greenwood Village, Colorado; or

 

(iv)                              the Company’s material and willful breach of
this Agreement.

 

An event or condition shall cease to constitute Good Reason Following a Change
in Control one hundred twenty (120) days after the event or condition first
occurs if the Executive has not previously given written notice thereof.

 

5.4                                 Nature of Payments.  For the avoidance of
doubt, the Executive acknowledges and agrees that the Company’s payment
obligations set forth in this Section 5 constitute liquidated damages for
termination of the Executive’s employment during the Term.

 

6.                                       Noncompetition.

 

6.1                                 Noncompetition. The Executive shall not,
during the term of his employment and for eighteen (18) months following the
termination of his employment, work as an employee or independent contractor or
become an investor or lender of any business, corporation, partnership or other
entity engaged in a Competing Business.  An investment by the Executive of up to
2% of the outstanding equity in a publicly-traded corporation shall not
constitute a violation of this Section 6.1. A “Competing Business” is a business
which the Company has engaged in, or has actively investigated engaging in, at
any time during the twenty-four (24) months prior to the termination of the
Executive’s employment.

 

6.2   No Solicitation of Clients. The Executive shall not, during the term of
his employment and for eighteen (18) months following the termination of his
employment (unless the Company grants him written authorization): (a) call upon,
cause to be called upon, solicit or assist in the solicitation of, any client or
potential client of the Company for the purpose of selling, renting or supplying
any product or service competitive with the products or services of the Company;
(b) provide any product or services to any client or potential client of the
Company which is competitive with the products or services of the Company; or
(c) request, recommend or advise any client or potential client to cease or
curtail doing business with the  Company.  Any individual, governmental
authority, corporation, partnership or other entity to whom the Company has
provided services or products at any time prior to or during the Executive’s
employment or to whom the Company has made one or more sales or sales calls

 

10

--------------------------------------------------------------------------------


 

during the eighteen (18) month period preceding the date of termination of the
Executive’s employment shall be deemed a client or potential client.

 

6.3                                 No Hire of Other Employees or Contractors.
Except on behalf of the Company, the Executive shall not, during the term of his
employment and for a period of eighteen (18) months following the termination of
his employment: (a) employ, engage or seek to employ or engage any individual or
entity, on behalf of the Executive or any entity (including a client of the
Company), who is employed or engaged by the Company or who was employed or
engaged by the Company during the six (6) month period preceding the Executive’s
termination; (b) solicit, recommend or advise any employee of the Company or
independent contractor to terminate their employment or engagement with the
Company for any reason; or (c) solicit recruiting prospects and/or candidates
whose files are actively maintained or have been maintained during the last six
(6) months prior to the Executive’s termination.

 

6.4                                 No Control of the Company.  The Executive
shall not, during the term of his employment and for eighteen (18) months
following the termination of his employment (unless the Board authorizes such
action in advance) take any action in furtherance of a third party acquiring, or
assist, cooperate with, hold discussions with or otherwise encourage any person
in acquiring, attempting to acquire or taking any action in furtherance of
acquiring, directly or indirectly, control (as defined in Rule 12b-2 of the Act)
of the Company.

 

6.5                                 Reasonable and Necessary Restrictions.  The
Executive acknowledges that the restrictions, prohibitions and other provisions
hereof, including, without limitation those contained in Sections 6.1, 6.2, 6.3
and 6.4 are reasonable, fair and equitable in terms of duration, scope and
geographic area, are necessary to protect the legitimate business interests of
the Company and are a material inducement to the Company to enter into this
Agreement.

 

6.6                                 Forfeiture of Severance Payments.  In the
event the Executive breaches any provision of Sections 6.1, 6.2, 6.3, 6.4 or
7.2, in addition to any other remedies that the Company may have at law or in
equity, (i) the Executive shall promptly reimburse the Company for any Severance
Payments received from, or payable by, the Company and (ii) the Company’s
obligation to continue to provide any payments or benefits to the Executive
after the date of such breach shall cease and the Executive shall no longer be
entitled to receive such payments or benefits.  In addition, the Company shall
be entitled in its sole discretion to offset all or any portion of the amount of
any unpaid reimbursements against any amount owed by the Company to the
Executive.

 

7.                                       Confidentiality.

 

7.1                                 Confidential Information and Materials.  All
of the Confidential Information and Materials, as defined herein, are and shall
continue to be the exclusive confidential property and trade secrets of the
Company.  Confidential Information and Materials have been or will be disclosed
to the Executive solely by virtue of his employment with the Company and solely
for the purpose of assisting him in performing his duties for the Company.
“Confidential

 

11

--------------------------------------------------------------------------------


 

Information and Materials” refers to all information belonging to or used by the
Company or the Company’s clients relating to internal operations, procedures and
policies, finances, income, profits, business strategies, pricing, billing
information, compensation and other personnel information, client contacts,
sales lists, employee lists, technology, software source codes, programs, costs,
marketing plans, developmental plans, acquisition or disposition plans, computer
programs, computer systems, inventions, developments, personnel manuals,
computer program manuals, programs and system designs, and trade secrets of
every kind and character, whether or not they constitute a trade secret under
applicable law and whether developed by the Executive during or after business
hours. The Executive acknowledges and agrees all Confidential Information and
Materials shall, to the extent possible, be considered works made for hire for
the Company under applicable copyright law. To the extent any Confidential
Information and Materials are not deemed to be a work made for hire, the
Executive hereby assigns to the Company any rights he may have or may acquire in
such Confidential Information and Materials as they are created, throughout the
world, in perpetuity. Further, the Executive hereby waives any and all moral
rights he may have in such Confidential Information and Materials.
Notwithstanding the foregoing, the Company acknowledges that it shall have no
right to inventions or other material for which no equipment, supplies,
facilities or Confidential Information and Material of the Company are used and
which are developed entirely on the Executive’s own time and (i) do not relate
directly to the business of the Company or (ii) do not result from any work
performed by the Executive hereunder.

 

7.2                                 Non-disclosure and Non-use. The Executive
may use Confidential Information and Material while an employee of Corporation
and in the course of that employment to the extent deemed necessary by
Corporation for the performance of the Executive’s responsibilities. Such
permission expires upon termination of his employment with the Company or on
notice from the Company. The Executive shall not, either during or after his
employment with the Company, disclose any Confidential Information or Materials
to any person, firm, corporation, association or other entity for any reason or
purpose unless expressly permitted by the Company in writing. The Executive
shall not use, in any manner other than to further the Company’s business, any
Confidential Information or Materials of the Company. Upon termination of his
employment, the Executive shall immediately return all Confidential Information
or Materials or other property of the Company or its clients or potential
clients in his possession or control.

 

8.                                       Other Provisions.

 

8.1                                 Specific Performance.  The Executive
acknowledges that the obligations undertaken by such Executive pursuant to
Section 6 and Section 7 of this Agreement are unique and that the Company likely
will have no adequate remedy at law if the Executive shall fail to perform any
of such Executive’s obligations hereunder, and the Executive therefore confirms
that the Company’s right to specific performance of the terms of Section 6 and
Section 7 of this Agreement is essential to protect the rights and interests of
the Company.  Accordingly, in addition to any other remedies that the Company
may have at law or in equity, the Company shall have the right to have all
obligations, covenants, agreements and other provisions of Section 6 and
Section 7 of this Agreement specifically performed by the Executive, and the

 

12

--------------------------------------------------------------------------------


 

Company shall have the right to obtain preliminary and permanent injunctive
relief to secure specific performance and to prevent a breach or contemplated
breach of this Agreement by the Executive.  The Executive hereby acknowledges
and warrants that he will be fully able to earn a livelihood for himself and his
dependents if these covenants are specifically enforced against him.  The
Executive hereby further acknowledges and agrees that the Company shall not be
required to post bond as a condition to obtaining or exercising such remedies,
and the Executive hereby waives any such requirement or condition.

 

8.2                                 Severability.  The Executive acknowledges
and agrees that the Executive has had an opportunity to seek advice of counsel
in connection with this Agreement.  If it is determined that any of the
provisions of this Agreement, or any part thereof, is invalid or unenforceable,
the remainder of the provisions of this Agreement shall not thereby be affected
and shall be given full affect, without regard to the invalid portions.

 

8.3                                 Attorneys’ Fees.  In the event of any legal
proceeding relating to this Agreement or any term or provision thereof, the
losing party shall be responsible to pay or reimburse the prevailing party for
all reasonable attorneys’ fees incurred by the prevailing party in connection
with such proceeding.

 

8.4                                 Notices.  All notices, requests, demands,
claims, and other communications hereunder shall be in writing.  Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly
delivered (i) two business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, (ii) when received if it is
sent by facsimile communication during normal business hours on a business day
or one business day after it is sent by facsimile and received if sent other
than during business hours on a business day, (iii) one business day after it is
sent via a reputable overnight courier service, charges prepaid, or (iv) when
received if it is delivered by hand, in each case to the intended recipient as
set forth below:

 

(i)                                     if to the Executive, to the address set
forth in the records of the Company; and

 

(ii)                                  if to the Company,

 

CIBER, Inc.

6363 S Fiddler’s Green Circle

Suite 1400

Greenwood Village, Colorado 80111

Attention:  Susan Keesen, Vice President & General Counsel

Facsimile: (303) 224-4125

 

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

 

13

--------------------------------------------------------------------------------


 

8.5                                 Entire Agreement.  This Agreement, along
with all equity grants to Executive, contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with the Company or its subsidiaries (or any
predecessor of either).

 

8.6                                 Waivers and Amendments.  This Agreement may
be amended, superseded, canceled, renewed or extended, and the terms hereof may
be waived, only by a written instrument signed by the parties or, in the case of
a waiver, by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

 

8.7                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

8.8                                 Submission to Jurisdiction; Consent to
Service of Process.  The parties hereby irrevocably submit to the exclusive
jurisdiction of any federal or state court located within the State of Colorado
over any dispute arising out of or relating to this Agreement or any of the
provisions contemplated hereby and each party hereby irrevocably agrees that all
claims in respect of such dispute or any suit, action or proceeding related
thereto may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute.  Each of the parties agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Each of the parties hereby consents to process being
served by any party to this Agreement in any suit, action or proceeding by
delivery of a copy thereof in accordance with the provisions of Section 8.4.

 

8.9                                 Assignment.  This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive; any purported assignment by the Executive in violation hereof shall
be null and void.  In the event of any Change in Control, the Company may assign
this Agreement and its rights hereunder.

 

8.10                           Withholding.  The Company shall be entitled to
withhold from any payments or deemed payments any amount of withholding required
by law.  No other taxes, fees, impositions, duties or other charges or offsets
of any kind shall be deducted or withheld from amounts payable hereunder, unless
otherwise required by law.

 

8.11                           No Duty to Mitigate.  The Executive shall not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other

 

14

--------------------------------------------------------------------------------


 

employment or otherwise, nor will any payments hereunder be subject to offset in
the event the Executive does mitigate.

 

8.12                           Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
permitted assigns, heirs, executors and legal representatives.

 

8.13                           Counterparts.  This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original but all such counterparts together shall
constitute one and the same instrument.  Each counterpart may consist of two
copies hereof each signed by one of the parties hereto.

 

8.14                           Survival.  Anything contained in this Agreement
to the contrary notwithstanding, the provisions of Sections 4 through 7 (to the
extent necessary to effectuate the post-termination obligations set forth
therein) and of Section 8 shall survive termination of this Agreement and any
termination of the Executive’s employment hereunder.

 

8.15                           Existing Agreements.  The Executive represents to
the Company that the Executive is not subject or a party to any employment or
consulting agreement, non-competition covenant or other agreement, covenant or
understanding which might prohibit the Executive from executing this Agreement
or limit the Executive’s ability to fulfill the Executive’s responsibilities
hereunder.

 

8.16                           Headings.  The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.

 

8.17                           Section 409A of the Internal Revenue Code.

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding, if (A) on the date of termination of Executive’s employment
with the Company or a subsidiary, any of the Company’s stock is publicly traded
on an established securities market or otherwise (within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code, as amended (the “Code”))
and (B) as a result of such termination, the Executive would receive any payment
that, absent the application of this Section 8.17, would be subject to interest
and additional tax imposed pursuant to Section 409A(a) of the Code as a result
of the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable prior to the date that is the earliest of (1) 6 months after
the Executive’s termination date, (2) the Executive’s death, or (3) such other
date as will cause such payment not to be subject to such interest and
additional tax.

 

(b)                                 It is the intention of the parties that
payments or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Code (“409A”).  To the
extent such potential payments or benefits could become subject to such Section,
the parties shall cooperate to amend this Agreement with the goal of giving the

 

15

--------------------------------------------------------------------------------


 

Executive the economic benefits described herein in a manner that does not
result in such tax being imposed.

 

(c)                                  Except as otherwise provided under this
Agreement, all reimbursements to the Executive shall be paid as promptly as
practical and in any event not later than the last day of the calendar year in
which the expenses are incurred, and the amount of the expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year.  With respect to payments
under this Agreement, for purposes of 409A, each severance payment and COBRA
continuation reimbursement payment will be considered one of a series of
separate payments, and the Executive’s termination date will be treated as the
Executive’s separation from service as defined under 409A.

 

(d)                                 Amounts payable under this Agreement
following the Executive’s termination of employment, other than those expressly
payable on a deferred or installment basis, will be paid as promptly as
practical after such a termination of employment and, in any event, within 2
1/2 months after the end of the year in which employment terminates.

 

8.18                           Certain Definitions.  For purposes of this
Agreement:

 

(a)                                  an “affiliate” of any person means another
person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person,
and includes subsidiaries.

 

(b)                                 A “business day” means the period from 9:00
am to 5:00 pm in the mountain time zone on any weekday that is not a banking
holiday in New York City, New York.

 

(c)                                  A “person” means an individual,
corporation, limited liability company, partnership, association, trust or any
other entity or organization, including any court, administrative agency or
commission or other governmental authority.

 

(d)                                 A “subsidiary” of any person means another
person, an amount of the voting securities, other voting ownership or voting
partnership interests of which is sufficient to elect at least a majority of its
board of directors or other governing body (or, if there are no such voting
interests or no board of directors or other governing body, 50% or more of the
equity interests of which) is owned directly or indirectly by such first person.

 

8.19                           Release.  The Executive agrees that, except for
such other payments and benefits to which the Executive may be entitled as
expressly provided by the terms of this Agreement or any other applicable
benefit plan, such liquidated damages shall be in lieu of all other claims that
the Executive may make by reason of any such termination of his employment and
that, as a condition to receiving the Severance Payments, the Executive will
execute a release of claims in a form satisfactory to the Company in its sole
discretion and drafted so as to ensure a final, complete and enforceable release
of all claims that the Executive has or may have against the Company relating to
or arising in any way from the Executive’s employment with the

 

16

--------------------------------------------------------------------------------


 

Company and/or the termination thereof.  Within two business days of the
Effective Date of Termination, the Company shall deliver to the Executive the
release for the Executive to execute.  The Executive will forfeit all rights to
the Severance Payments unless the Executive executes and delivers to the Company
the release within 30 days of delivery of the release by the Company to the
Executive and such release has become irrevocable by virtue of the expiration of
the revocation period without the release having been revoked (the first such
date, the “Release Effective Date”).   The Company shall have no obligation to
provide the Severance Payments prior to the Release Effective Date.  Severance
payments shall be made within three business days of the Release Effective Date
and any payments not made because due prior to the Release Effective Date shall
be paid in a single lump sum within such three business day period.  If the
Executive fails to comply with his obligations under Sections 6 and 7, the
Executive shall, to the extent such amounts are paid, vested or distributed,
(i) forfeit outstanding equity awards, (ii) transfer the shares underlying
equity awards that were accelerated and settled in shares to the Company for no
consideration and (iii) repay the after-tax amount of the Severance Payments and
any equity awards that were accelerated and settled in cash or sold.

 

8.20                           Parachute Provisions.  In the event Executive
becomes entitled to any amount of benefits payable in connection with a change
in control (whether or not such amounts are payable pursuant to this Agreement)
(the “Change in Control Payments”) and Executive’s receipt of such Change in
Control Payments would cause Executive to become subject to the excise tax (the
“Excise Tax”) imposed under Section 4999 of the Code (or any similar federal,
state, or local tax that may hereafter be imposed), the Company shall reduce the
Change in Control Payments to the extent necessary to avoid the application of
the Excise Tax if, as a result of such reduction, the net benefits to Executive
of the Change in Control Payments as so reduced (after payment of applicable
income taxes) exceeds the net benefit to Executive of the Change in Control
Payments without such reduction (after payment of applicable income taxes and
excise taxes).  Unless Executive shall have given prior written notice
specifying a different order to the Company to effectuate the foregoing, the
Company shall reduce the Change in Control Payments by first reducing the
portion of the Change in Control Payments which are not payable in cash and then
by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the change in control.  Any notice given by the Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.  The determination that Executive’s Change in
Control Payments would cause him to become subject to the Excise Tax and the
calculation of the amount of any reduction, shall be made, at the Company’s
discretion, by the Company’s outside auditing firm or by a nationally-recognized
accounting or benefits consulting firm designated by the Company prior to a
change in control.  The firm’s expenses shall be paid by the Company.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

 

CIBER, INC.

 

 

 

By:

/s/ Paul A. Jacobs

 

Name:

Paul A. Jacobs

 

Title:

Chairman of the Board of Directors

 

 

 

 

 

/s/ David Peterschmidt

 

DAVID PETERSCHMIDT

 

18

--------------------------------------------------------------------------------

 